Durham, J.
(concurring) — I agree that the “aggressor instruction,” WPIC 16.04, was properly given in this case. 11 Washington Pattern Jury Instructions: Criminal (2d ed. 1994). Evidence in the record suggests that the instruction was appropriate based upon Riley’s aggressive conduct. Accordingly, Riley’s conviction should be affirmed. However, I write separately to note that the question of whether words alone are ever sufficient to justify the “aggressor instruction” is not before the court at this time. As Justice Tal-madge points out, the majority in this case decides a point that is neither argued nor disputed by the parties. I think that it is unwise and unnecessary to decide this issue when it is not presented by the case before us.